Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 4/18/2019 has been reviewed.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20060200438 to Rafael H. Schloming (hereinafter “Schloming”).
As to claim 19, Schloming teaches a computing system that implements a metadata hub for storing and processing metadata models of database objects, the computing system comprising (par. 0011-0014, 0030, 0116, computer-implemented method for generating and processing metadata models in a physical system comprising memory on local storage device): 

receiving a request for results of comparing metadata models, the request comprising a first definition of a first metadata model in a first format (Fig. 5, par. 0108-0111, receive object query step 250 that including metadata to be parsed in step 252); 
parsing the first definition of the first metadata model in the first format to extract a first plurality of metadata elements (Fig. 5, par. 0108-0111, parsing metadata at step 252); 
querying a metadata repository based at least in part on one or more metadata elements of the extracted first plurality of metadata elements (Fig. 5, par. 0108-0111, querying by identifying logical descriptions at step 256); 
retrieving a second plurality of metadata elements for one or more stored metadata models based on the query (Fig. 5, par. 0108-0111, retrieving and comparing metadata, including generating new metadata after identifying new metadata, ie. “If there are any logical object descriptions, however, then they are identified at step 256… if certain logical object descriptions are submitted constantly over a period of time, then the query generator can automatically produce new logical object descriptions that are stored in the mapping metadata so that developer metadata does not have to be submitted with the object query. This is illustrated in the steps identified by reference numeral 258. In order to produce the new logical object descriptions, the query generator determines if new logical object descriptions should be added to the mapping metadata at step 260. For example, new logical object descriptions could be added if the developer indicates that some (or all) new logical object descriptions should be added”); 

returning the comparison results in response to the request, wherein the first metadata model is not stored in the metadata repository (Fig. 5, par. 0108-0111, retrieving and comparing metadata, including generating new metadata after identifying new metadata, ie. “If there are any logical object descriptions, however, then they are identified at step 256… if certain logical object descriptions are submitted constantly over a period of time, then the query generator can automatically produce new logical object descriptions that are stored in the mapping metadata so that developer metadata does not have to be submitted with the object query. This is illustrated in the steps identified by reference numeral 258. In order to produce the new logical object descriptions, the query generator determines if new logical object descriptions should be added to the mapping metadata at step 260. For example, new logical object descriptions could be added if the developer indicates that some (or all) new logical object descriptions should be added”).


receiving a request to identify metadata models related to at least a first metadata model element specified in the request (Fig. 5, par. 0108-0111, receive object query step 250 that including metadata to be parsed in step 252); 
querying a metadata model repository using the at least a first metadata model element (Fig. 5, par. 0108-0111, querying by identifying logical descriptions at step 256), the metadata model repository comprising a plurality of metadata models, at least a portion of the plurality of metadata models representing different versions of a given metadata model (Fig. 5, par. 0108-0111, 0115, retrieving and comparing metadata, including generating new metadata after identifying new metadata, ie. “If there are any logical object descriptions, however, then they are identified at step 256… if certain logical object descriptions are submitted constantly over a period of time, then the query generator can automatically produce new logical object descriptions that are stored in the mapping metadata so that developer metadata does not have to be submitted with the object query. This is illustrated in the steps identified by reference numeral 258. In order to produce the new logical object descriptions, the query generator determines if new logical object descriptions should be added to the mapping metadata at step 260. For example, new logical object descriptions could be added if the developer indicates that some (or all) new logical object descriptions should be added…If there are no additional logically derived associations in the object query, then at step 334 control is returned to the location where the procedure was called. For example, referring back to FIG. 5, if an error check was requested at either step 256 or step 266, then control would return to these steps”); 

returning in response to the request identifiers for the plurality of metadata model versions (Fig. 5, par. 0108-0111, 0115, retrieving and comparing metadata, including generating new metadata after identifying new metadata, ie. “If there are any logical object descriptions, however, then they are identified at step 256… if certain logical object descriptions are submitted constantly over a period of time, then the query generator can automatically produce new logical object descriptions that are stored in the mapping metadata so that developer metadata does not have to be submitted with the object query. This is illustrated in the steps identified by reference numeral 258. In order to produce the new logical object descriptions, the query generator determines if new logical object descriptions should be added to the mapping metadata at step 260. For example, new logical object descriptions could be added if the developer indicates that some (or all) new logical object descriptions should be added…If .
Allowable Subject Matter
Claims 1-18 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.